Title: [Diary entry: 17 October 1788]
From: Washington, George
To: 

Friday 17th. Thermometer at 57 in the Morning—72 at Noon and 71 at Night. Clear and calm in the Morning. Pleasant all day. Colo. Carrington going away after breakfast—I vis[i]ted all the Plantns. In the Neck—All the Plows were stopped to tread out Wheat and all the hands were employed about the same. From Muddy hole all the hands were at Dogue run. At Dogue run—some hands from the Ferry had joined those of Muddy hole & this place in digging Potatoes, and putting in Wheat. Ordered the two Ploughs which were breaking up in field No. 3 for Spring grain to join those in the Corn field, in order to expedite the Sowing of Wheat. At French’s—5 plows and harrows were putting in Wheat on the Pease ground. The other hands were getting in and securing the

Fodder. The Ditch would be nearly finished this Evening—the Pease turning with the House gang. At the Ferry—Five hands were stacking blades and doing other odd jobbs.